DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Tkachenko et al. (US20170302088A1, 19-10-2017) teaches “a battery characterization system (Fig. 1, Battery Charging System (100)) comprising: a drive-sense circuit (DSC) (Fig. 1 & 2, controller (102, 204) operably coupled to receive a reference signal and to generate a charge signal that includes an AC (alternating current) component based on the reference signal (Fig. 1, Fig. 2), wherein, when enabled, the DSC operably coupled and configured to: provide the charge signal to a terminal of a battery via a single line (Fig. 1; Para [0030], [0050] - [0053]; (Examiner Note: although the limitation states a connection via single line, "operably coupled" implies a connection at two points via at least one line and can therefore be interpreted as such. PIN1 and INI are operably coupled to the terminal of the battery, as disclosed in reference, and through the operation of switches/pulsed charging, are via at least a single line. Note the preamble using the transitional phrase "comprising" which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03) and simultaneously to sense the charge signal via the single line, wherein sensing of the charge signal includes detection of an electrical characteristic of the battery that is based on a response of the battery to the charge signal (Para [0071]).”
 Tkachenko further teaches “generate a digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the charge signal (Para [0033]); generate the reference signal to include a frequency sweep of the AC component of the charge signal such that the AC component of the charge signal includes different respective frequencies at or during different respective times including a first frequency at or during a first time and a second frequency different than the first frequency at or during a second time as varying across a predetermined frequency range (Fig. 8); and at or during the different respective times, process the digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the AC component of the charge signal that varies across the different respective frequencies of the predetermined frequency range to determine respective values of the electrical characteristic of the battery across the different respective frequencies (Fig. 8; (Para [0023], [0033] lines 4-7) and to generate spectrum analysis (SA) information of the battery that is based on a signal response of the battery to the frequency sweep of the AC component of the charge signal (Para [0036], lines 10-13).”
Tkachenko discloses control logic for operating the circuit components which would imply a memory (Para [0051], [0059], & [0074]).However, Tkachenko doesn't specifically teach: “memory that stores operational instructions; and one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions. 
However, in a related field, Kim et al. (US20170200994A1, 13-07-2017) teaches: “A non-transitory computer-readable storage medium may store instructions that, when executed by a processor, cause the processor to perform the method (Para [0019]).”
Kim along with any other references fail to teach “a power source circuit operably coupled to the terminal of the battery via the single line, wherein, when enabled, the power source circuit is configured to provide the charge signal that includes the AC component via the single line coupling to the terminal of the battery, and wherein the charge signal includes a DC (direct current) component and the AC component; and SGS00126C1118a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the charge signal that is based on the electrical characteristic of the battery; and 5generate the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the charge signal; and the power source circuit including a power source to source at least one of a voltage or a current to the terminal of the battery via the single line; and the power source change detection circuit including: 10a power source reference circuit configured to provide at least one of a voltage reference or a current reference based on the reference signal; a comparator configured to compare the at least one of the voltage and the current provided to the terminal of the battery via the single line to the at least one of the voltage reference and the current reference to produce the charge signal.” 
The claimed invention is advantageous over the prior arts because of the comparator that compares the voltage and current to a reference via a single line. 
The prior arts, alone and in combination, do not anticipate nor render obvious the aforementioned claim limitations. It is for these reasons that Claim 1 and all of its dependent claims are allowable.

Regarding Claim 8, Tkachenko et al. (US20170302088A1, 19-10-2017) teaches a battery characterization system (Fig. 1, Battery Charging System (100)) comprising: a drive-sense circuit (DSC) (Fig. 1 & 2, controller (102, 204) operably coupled to receive a reference signal and to generate a charge signal that includes an AC (alternating current) component based on the reference signal (Fig. 1, Fig. 2), wherein, when enabled, the DSC operably coupled and configured to: provide the charge signal to a terminal of a battery via a single line (Fig. 1; Para [0030], [0050] - [0053]; (Examiner Note: although the limitation states a connection via single line, "operably coupled" implies a connection at two points via at least one line and can therefore be interpreted as such. PIN1 and INI are operably coupled to the terminal of the battery, as disclosed in reference, and through the operation of switches/pulsed charging, are via at least a single line. Note the preamble using the transitional phrase "comprising" which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03) and simultaneously to sense the charge signal via the single line, wherein sensing of the charge signal includes detection of an electrical characteristic of the battery that is based on a response of the battery to the charge signal (Para [0071]).
 Tkachenko further teaches generate a digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the charge signal (Para [0033]); generate the reference signal to include a frequency sweep of the AC component of the charge signal such that the AC component of the charge signal includes different respective frequencies at or during different respective times including a first frequency at or during a first time and a second frequency different than the first frequency at or during a second time as varying across a predetermined frequency range (Fig. 8); and at or during the different respective times, process the digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the AC component of the charge signal that varies across the different respective frequencies of the predetermined frequency range to determine respective values of the electrical characteristic of the battery across the different respective frequencies (Fig. 8; (Para [0023], [0033] lines 4-7) and to generate spectrum analysis (SA) information of the battery that is based on a signal response of the battery to the frequency sweep of the AC component of the charge signal (Para [0036], lines 10-13).
Tkachenko discloses control logic for operating the circuit components which would imply a memory (Para [0051], [0059], & [0074]).However, Tkachenko doesn't specifically teach: “memory that stores operational instructions; and one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions. 
However, in a related field, Kim et al. (US20170200994A1, 13-07-2017) teaches: A non-transitory computer-readable storage medium may store instructions that, when executed by a processor, cause the processor to perform the method (Para [0019]).”
Kim along with any other references fail to teach “a power source circuit operably coupled to the terminal of the battery via the single line, wherein, when enabled, the power source circuit is configured to provide the charge signal that includes the AC component via the single line coupling to the terminal of the battery, and wherein the charge signal includes a DC (direct current) component and the AC component; and SGS00126C1118a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the charge signal that is based on the electrical characteristic of the battery; and 5generate the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the charge signal; and the power source circuit including a power source to source at least one of a voltage or a current to the terminal of the battery via the single line; and the power source change detection circuit including: 10a power source reference circuit configured to provide at least one of a voltage reference or a current reference based on the reference signal; a comparator configured to compare the at least one of the voltage and the current provided to the terminal of the battery via the single line to the at least one of the voltage reference and the current reference to produce the charge signal.” 
The claimed invention is advantageous over the prior arts because of the comparator that compares the voltage and current to a reference via a single line. 
The prior arts, alone and in combination, do not anticipate nor render obvious the aforementioned claim limitations. It is for these reasons that Claim 8 and all of its dependent claims are allowable.

Regarding Claim 15, Tkachenko et al. (US20170302088A1, 19-10-2017) teaches a battery characterization system (Fig. 1, Battery Charging System (100)) comprising: a drive-sense circuit (DSC) (Fig. 1 & 2, controller (102, 204) operably coupled to receive a reference signal and to generate a charge signal that includes an AC (alternating current) component based on the reference signal (Fig. 1, Fig. 2), wherein, when enabled, the DSC operably coupled and configured to: provide the charge signal to a terminal of a battery via a single line (Fig. 1; Para [0030], [0050] - [0053]; (Examiner Note: although the limitation states a connection via single line, "operably coupled" implies a connection at two points via at least one line and can therefore be interpreted as such. PIN1 and INI are operably coupled to the terminal of the battery, as disclosed in reference, and through the operation of switches/pulsed charging, are via at least a single line. Note the preamble using the transitional phrase "comprising" which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03) and simultaneously to sense the charge signal via the single line, wherein sensing of the charge signal includes detection of an electrical characteristic of the battery that is based on a response of the battery to the charge signal (Para [0071]).
 Tkachenko further teaches generate a digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the charge signal (Para [0033]); generate the reference signal to include a frequency sweep of the AC component of the charge signal such that the AC component of the charge signal includes different respective frequencies at or during different respective times including a first frequency at or during a first time and a second frequency different than the first frequency at or during a second time as varying across a predetermined frequency range (Fig. 8); and at or during the different respective times, process the digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the AC component of the charge signal that varies across the different respective frequencies of the predetermined frequency range to determine respective values of the electrical characteristic of the battery across the different respective frequencies (Fig. 8; (Para [0023], [0033] lines 4-7) and to generate spectrum analysis (SA) information of the battery that is based on a signal response of the battery to the frequency sweep of the AC component of the charge signal (Para [0036], lines 10-13).
Tkachenko discloses control logic for operating the circuit components which would imply a memory (Para [0051], [0059], & [0074]).However, Tkachenko doesn't specifically teach: “memory that stores operational instructions; and one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions. 
However, in a related field, Kim et al. (US20170200994A1, 13-07-2017) teaches: A non-transitory computer-readable storage medium may store instructions that, when executed by a processor, cause the processor to perform the method (Para [0019]).”
Kim along with any other references fail to teach “a power source circuit operably coupled to the terminal of the battery via the single line, wherein, when enabled, the power source circuit is configured to provide the charge signal that includes the AC component via the single line coupling to the terminal of the battery, and wherein the charge signal includes a DC (direct current) component and the AC component; and SGS00126C1118a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the charge signal that is based on the electrical characteristic of the battery; and 5generate the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the charge signal; and the power source circuit including a power source to source at least one of a voltage or a current to the terminal of the battery via the single line; and the power source change detection circuit including: 10a power source reference circuit configured to provide at least one of a voltage reference or a current reference based on the reference signal; a comparator configured to compare the at least one of the voltage and the current provided to the terminal of the battery via the single line to the at least one of the voltage reference and the current reference to produce the charge signal.” 
The claimed invention is advantageous over the prior arts because of the comparator that compares the voltage and current to a reference via a single line. 
The prior arts, alone and in combination, do not anticipate nor render obvious the aforementioned claim limitations. It is for these reasons that Claim 15 and all of its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863